DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

3.	Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Claim 17 depends on claim 16 and claim 1. 

4.	Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Claim 19 depends on claim 16 and claim 1. 

Examiner suggests writing claim 16 in independent form as it would flow better as an independent claim with its dependent claims referring to claim 16; instead of also referring to the method claim 1. Claim 16 is directed to the hardware implementation of deep neural network with the shorthand notation of referring to the method steps of claim 1. However, the more natural way of writing the claim would be to have it recited as an independent claim directed to the hardware with all the method steps written out, instead of referencing the method of claim 1.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

7.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes, i.e. such performed by pen and paper. They are highlighted below (underlined, italicized):

1. A computer-implemented method of identifying a fixed point number format for representing a set of values input to, or output from, a layer of a Deep Neural Network "DNN" for use in configuring a hardware implementation of the DNN, the method comprising: 
obtaining a histogram that represents an expected distribution of the set of values of the layer, wherein each bin of the histogram is associated with a frequency value; 
for each fixed point number format of a plurality of fixed point number formats: 
quantising a representative value in a floating point number format for each bin according to the fixed point number format ([0071]-[0072]; mathematical and/or mental steps); and 
estimating a total quantisation error associated with the fixed point number format based on the frequency values and a distance value for each bin that is based on the quantisation of the representative value for that bin (spec. [0074], estimated by equation 3); and 
selecting the fixed point number format of the plurality of fixed point number formats associated with the smallest estimated total quantisation error as the fixed point number format for representing the set of values of the layer.


8.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
9.	Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “a layer of a Deep Neural Network "DNN" for use in configuring a hardware implementation of the DNN” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the claim recites obtaining a histogram and selecting the fixed point number format. However, this step is recited as a general means of obtaining and selecting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore, obtaining/selecting data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

10.	Claims 15 and 16 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 15 only recites an additional “processor” and “memory”. Claim 16 recites “hardware logic…” These are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Thus, the claims is directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  
Dependent claims 2-14 and 16-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

	
11.	Claim 2 recites the abstract idea of “wherein each fixed point number format of the plurality of fixed point number formats comprises an exponent and a mantissa bit-length,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

12.	Claim 3 recites the abstract idea of “wherein each fixed point number format of the plurality of fixed point number formats comprises the same mantissa bit-length and a different exponent,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

13.	Claim 4 recites the abstract idea of “wherein each fixed point number format of the plurality of fixed point number formats comprises a different mantissa bit-length and the same exponent,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Claim 5 recites the abstract idea of “wherein estimating the total quantisation error associated with a fixed point number format comprises determining a sum of the product of the frequency value and the distance value for each bin” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

15.	Claim 6 recites the abstract idea of “wherein the distance value for each bin is a difference between the representative value for that bin in the floating point number format and the representative value for that bin quantised according to the fixed point number format” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

16.	Claim 7 recites the abstract idea of “wherein, the distance value for each bin is a squared difference between the representative value for that bin in the floating point number format and the representative value for that bin quantised according to the fixed point number format” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

17.	Claim 8 recites the abstract idea of “wherein the distance value for each bin is a product of a weight for the representative value of that bin and a squared difference between the representative value for that bin in the floating point number format and the representative value for that bin quantised according to the fixed point number format, wherein the weight for a representative value outside a representable range for the fixed point number format is higher than the weight for a representative value inside the representable range for the fixed point number format,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

18.	Claim 9 recites the abstract idea of “wherein a representive value is inside the representable range for the fixed point number format when the representative value falls between a maximum representable number in the fixed point number format and a minimum representable number in the fixed point number format,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

19.	Claim 10 recites the abstract idea of “wherein the weights increase linearly outside of the representable range for the fixed point number format,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

20.	Claim 11 is rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 11 only recites an additional “storing the selected fixed point number format...” This is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Thus, the claims is directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  

21.	Claim 12 is rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 12 only recites an additional “configuring a hardware implementation of the DNN to represent the set of values using the selected fixed point number format…” This is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Thus, the claims is directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  

22.	Claim 13 recites the abstract idea of “wherein the representative value for a bin is a centre value of the bin,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

23.	Claim 14 is rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 14 only recites an additional “non-transitory computer readable storage medium having encoded thereon computer readable instructions…” This is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Thus, the claims is directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  

24.	Claim 17 recites the abstract idea of “wherein the hardware logic is further configured to: receive information indicating a fixed point number format for the output data values of the layer, the fixed point number format for the output data values of the layer having been selected in accordance with the method as set forth in claim 1; and convert the output data values for the layer into the fixed point number format for the output data values of the layer,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

25.	Claim 18 recites the abstract idea of “wherein the fixed point number format for the input data values of the layer is different than the fixed point number format for the output data values of the layer,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

26.	Claim 19 recites the abstract idea of “wherein the hardware logic is further configured to: receive a set of weights for the layer; receive information indicating a fixed point number format for the weights of the layer, the fixed point number format for the weights of the layer having been selected in accordance with the method as set forth in claim 1; interpret the weights based on the fixed point number format for the weights of the layer; and 41070852.000430 (IMA01-130329US (10660.US1)) process the interpreted input data values in accordance with the interpreted weights to generate the output data values for the layer,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

27.	Claim 20 is rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 14 only recites an additional “A non-transitory computer readable storage medium having stored thereon a computer readable description of the hardware implementation as set forth in claim 16 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the hardware implementation” This is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Thus, the claims is directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  

 Allowable Subject Matter
28.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

29.	The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites, “for each fixed point number format of a plurality of fixed point number formats: quantising a representative value in a floating point number format for each bin according to the fixed point number format; and estimating a total quantisation error associated with the fixed point number format based on the frequency values and a distance value for each bin that is based on the quantisation of the representative value for that bin; and selecting the fixed point number format of the plurality of fixed point number formats associated with the smallest estimated total quantisation error as the fixed point number format for representing the set of values of the layer.” Independent claim 15 recites similar language. 
The closest prior art of record is US Pub. 2016/0328646, which teaches a fixed point neural network based on floating point neural network quantization. Furthermore, it teaches a fixed point machine learning network using a quantizer may include means for selecting at least one moment of an input distribution of the floating point machine learning network and wherein frequency bin information may be stored. The major difference is that the prior art of record does not teach or suggest at least “for each fixed point number format of a plurality of fixed point number formats: quantising a representative value in a floating point number format for each bin according to the fixed point number format; and estimating a total quantisation error associated with the fixed point number format based on the frequency values and a distance value for each bin that is based on the quantisation of the representative value for that bin; and selecting the fixed point number format of the plurality of fixed point number formats associated with the smallest estimated total quantisation error as the fixed point number format for representing the set of values of the layer;” as recited in the claims.


Conclusion
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2019/0122100 – related to performing training or an inference operation with a neural network by obtaining a parameter for the neural network in a floating-point format, applying a fractional length of a fixed-point format to the parameter in the floating-point format, performing an operation with an integer arithmetic logic unit (ALU) to determine whether to round off a fixed point based on a most significant bit among bit values to be discarded after a quantization process, and performing an operation of quantizing the parameter in the floating-point format to a parameter in the fixed-point format, based on a result of the operation with the ALU.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182